IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,               NO. 69318-2-1

                                                          C3
                Appellant,         DIVISION ONE
                                                          sr
                                                                    —i-c
                                                                    i-j'"'
                                                                    NO. 69318-2-1/2




       Leach, J. — In this case we consider the due process limitations on a

Washington    court's   exercise   of   personal   jurisdiction   over   two   foreign

corporations, LG Display Co. Ltd. and LG Display America Inc. (collectively LG

Display).    LG Display manufactures and distributes components for retail

consumer goods that third parties mass-market throughout the United States. It

does not manufacture or distribute any component within                  the state of

Washington.

       After LG Display admitted participating in a worldwide conspiracy to fix the

prices of LCD (liquid crystal display) panels, the State sued it in King County

Superior Court. The State alleged that the conspiracy resulted in higher prices

for Washington citizens and state agencies that purchased products containing

these panels. The State appeals the trial court's dismissal of LG Display for lack

of personal jurisdiction. The State also challenges the court's award of attorney

fees to LG Display under RCW 4.28.185(5). Because the State alleges sufficient

minimum contacts with this state for due process to allow a Washington court to

exercise specific jurisdiction over LG Display for harm allegedly caused here by

its conspiracy and LG Display fails to show that this exercise of jurisdiction would

be constitutionally unreasonable, we reverse and remand.
NO. 69318-2-1/3




                                     FACTS


      LG Display Co. Ltd. is a Korean corporation with its principal place of

business in Seoul, South Korea.      It has an American subsidiary, LG Display

America Inc., located in San Jose, California.         LG Display designs and

manufactures thin film transistor LCD panels. LG Display sells these flat screen

LCD panels to original equipment manufacturers, systems integrators, original

design manufacturers, and resellers.1 Many of these third parties integrate the

flat screens into computer monitors, laptop computers, televisions, mobile

phones, and other finished products that they sell to indirect purchasers-

consumers who purchase the finished products from retailers.

      LG Display is not licensed or qualified to do business in Washington state.

It maintains no offices, real property, telephone listing, mailing address, assets,

employees, or designated agent for service of process in Washington.

      LG Display pleaded guilty in federal court to participating in a price-fixing

scheme from the late 1990s until 2006.2 In August 2010, the Washington State



     1 An original equipment manufacturer produces products using
components purchased from other companies and sells the products, such as
computers, under its own brand name.
      2 In re TFT-LCD (Flat Panel) Antitrust Litig.. 267 F.R.D. 291 (N.D. Cal.
2010), abrogated on other grounds by In re ATM Fee Antitrust Litig., 686 F.3d
741 (9th Cir. 2012). Numerous direct purchasers and indirect purchasers filed
separate class actions in federal courts around the United States. The Joint
Panel on Multidistrict Litigation consolidated all of these federal court actions in
the Northern District of California for pretrial purposes, In re TFT-LCD (Flat
                                        -3-
NO. 69318-2-1/4




attorney general sued 20 defendants, including LG Display, in the name of the

State and as parens patriae on behalf of consumers residing in the state. In its

complaint, the State alleged that from at least January 1, 1998, through at least

December 1, 2006, LG Display participated in a worldwide conspiracy to fix the

prices of LCD panels that resulted in higher prices for Washington citizens and

state agencies that purchased products containing these panels. It claimed that

LG Display manufactured, marketed, sold, and/or distributed LCD panels and

LCD products to customers throughout the United States and in Washington

state. The State's complaint contained the following statement about the court's

jurisdiction and venue:

              5.     This action alleges violations of the Washington
       Consumer Protection Act ("CPA"), RCW 19.86. Jurisdiction exists
       pursuant to RCW 19.86.160.
              6.     Venue is proper in King County because the Plaintiff
       resides therein; a significant portion of the acts giving rise to this
       action occurred in King County; the Defendants and their co
       conspirators [sic] activities were intended to, and did have a
       substantial and foreseeable effect on U.S. and Washington State
       trade or commerce; the conspiracy affected the prices of LCD
       panels and LCD products purchased in Washington; and all
       Defendants knew or expected that products containing their LCD
       panels would be sold in the U.S. and into Washington.




Panel) Antitrust Litig., MDL Docket No. 1827. Washington was not a party to this
litigation.
                                        -4-
NO. 69318-2-1/5




The State sought injunctive relief, civil penalties, damages for state agencies,

and restitution for consumers.3

      LG Display moved to dismiss the State's complaint, claiming that it did not

have "the continuous and systematic contacts with Washington necessary to

support general jurisdiction."    It also alleged that the State's claims did not

support specific jurisdiction because "they do not arise from any conduct by [LG

Display] in Washington.      The alleged conspiracy took place outside of

Washington State."

      To resolve the personal jurisdiction issue, the trial court considered the

following allegations.4 LG Display Co. Ltd. sold its LCD panels to a particular

global consumer electronics brand, which sold computer monitors and televisions

containing these panels throughout the United States and in Washington "by

making use of 'key electronic appliance distribution chains in the U.S.'"5 Another

Washington-based consumer electronics retailer purchased products containing

LG Display's LCD panels from the same global consumer electronics brand. In



      3 Several defendants removed the case to federal court in September
2010. The district court held that removal was not proper, and the United States
Court of Appeals for the Ninth Circuit affirmed and remanded the case to state
court. Washington v. Chimei Innolux Corp., 659 F.3d 842 (9th Cir. 2011).
      4 We consider only the facts alleged to have occurred within the
conspiracy period.
      5 Because the trial court granted the State and LG Display's motion to
seal, we do not use the names of specific businesses or companies that
purchased or sold LG Display's LCD panels or products containing these panels.
                                        -5-
NO. 69318-2-1/6




2002, 2003, and 2004, sales by LG Display Co. Ltd. to this global consumer

electronics brand accounted for 19.4 percent, 25.1 percent, and 19.3 percent,

respectively, of its revenues.

       LG Display America Inc. sold over $600 million worth of LCD panels to a

particular original equipment manufacturer between 2001 and 2005.      Between

2001 and 2007, the State purchased "in excess of 100 Million dollars of

product.... including] LCD Products" from this same particular original

equipment manufacturer. In 2003, this manufacturer's purchases accounted for

10 percent or more of net sales by LG Display America Inc. Also in 2003, LG

Display Co. Ltd. entered into a master purchase agreement with this particular

original equipment manufacturer.     The purchase agreement stated that LG

Display Co. Ltd. agreed to obtain and retain U.S. regulatory approval for its

products.   It also contained an indemnification provision obligating LG Display

Co. Ltd. to "defend, indemnify, and hold harmless" this manufacturer, as well as

the manufacturer's customers.6

       Although LG Display Co. Ltd. had no direct sales to Washington

consumers between January 1, 2001, and October 31, 2011,7 LG Display

America Inc. sold one LCD panel to Bell Microproducts USA, a former computer


       6 The State did not name this manufacturer in its complaint.
       7 The record contains no information about any of LG Display's activities
outside of these dates.
                                        -6-
NO. 69318-2-1/7




wholesaler, in Washington in November 2006.8 From July 2001 through March

2003, LG Display America Inc. sold 84 units in 15 separate transactions to

General Dynamics Itronix Corporation, a mobile computer manufacturer.9

       Between January 1, 2001, and October 31, 2011, LG Display Co. Ltd.

made pass-through shipments of 14,348 units of LCD panels to the Port of

Tacoma.    LG Display Co. Ltd. sold these shipments in European markets.           It

neither shipped nor sold these panels to any customers in Washington.            LG

Display Co. Ltd. or its non-U.S. subsidiaries negotiated the contracts for these

shipments with companies outside of Washington.

       Between 2001 and 2010, representatives from LG Display Co. Ltd. made

13 trips to Washington to meet with representatives from the Microsoft

Corporation and to perform market research.        LG Display Co. Ltd. states that

"[t]he majority of these trips included visits to several states, and the duration of

the Washington visit was generally one or two days." LG Display Co. Ltd. also

states that these meetings with Microsoft resulted in no business. Between 2001

and 2010, representatives from LG Display America Inc. made 26 business trips




       8 The total value of this sale was $148.
       9 The total value of these sales was $23,500. The State's brief indicates
that the sales totaled $178,000, but that calculation appears incorrect.          LG
Display asserts, "Bell's and Itronix's claims were already resolved in the
multidistrict litigation and resellers are not included in the State's alleged parens
patriae class."
                                         -7-
NO. 69318-2-1/8




to Washington to meet with representatives from Microsoft, Best Buy, Target,

Itronix, Costco, and Rockwell/APC.

      The trial court granted LG Display's motion to dismiss for lack of personal

jurisdiction. The court relied upon the United State Supreme Court's opinion in J.

Mclntvre Machinery Ltd. v. Nicastro10 and concluded,

      [T]here is no "something more", [sic] no state related design,
      advertising, or marketing directed to Washington, no showing that
      the LG Defendants have purposefully availed themselves of the
      privilege of conducting themselves in Washington, or have
      delivered their product into the stream of commerce with the
      expectation that it would be purchased by Washington
      users. .. . Under the facts alleged, a finding of specific jurisdiction
      does not satisfy due constitutional process.

      The court entered a final judgment as to LG Display's motion to dismiss

for lack of personal jurisdiction. Later, the court granted LG Display's application

for attorney fees in concept, concluding, "Defendants are entitled to fees and

costs pursuant to RCW4.28.185(5)."11

       The State appeals.12



       1°     U.S.       , 131 S. Ct. 2780, 2792, 180 L. Ed. 2d 765 (2011) (Breyer,
J., concurring in the judgment).
       11 The court noted, "The burden is on the petitioner to provide
documentation sufficient for the court to determine the reasonableness and
necessity of the fees requested. Such has not been provided. . . . Defendants
may elect to have this determination made upon the resolution of the [S]tate's
appeal of this issue."
       12 See RAP 2.4(g) ("An appeal from a decision on the merits of a case
brings up for review an award of attorney fees entered after the appellate court
accepts review of the decision on the merits.").
                                         -8-
NO. 69318-2-1/9




                             STANDARD OF REVIEW


       "When the trial court considers matters outside the pleadings on a motion

to dismiss for lack of personal jurisdiction, we review the trial court's ruling under

the de novo standard of review for summary judgment."13 We review the facts

and reasonable inferences drawn from the facts in the light most favorable to the

nonmoving party.14 "For purposes of determining jurisdiction, this court treats the

allegations in the complaint as established."15 The plaintiff bears the burden of

establishing a prima face case that jurisdiction exists.16 We apply a two-part

review to awards or denials of attorney fees: (1) we review de novo whether a

legal basis exists for awarding attorney fees by statute, under contract, or in

equity, and (2) we review the decision to award fees and the reasonableness of

any attorney fee award for abuse of discretion.17




       13 Freestone Capital Partners L.P. v. MKA Real Estate Opportunity Fund I,
LLC, 155 Wn. App. 643, 653, 230 P.3d 625 (2010) (citing CTVC of Haw. Co. v.
Shinawatra, 82 Wn. App. 699, 707-08, 919 P.2d 1243 (1996)).
      14 Freestone Capital Partners, 155 Wn. App. at 653-54 (citing CTVC of
Haw., 82 Wn. App. at 708).
      15 Freestone Capital Partners, 155 Wn. App. at 654 (citing CTVC of Haw.,
82 Wn. App. at 708).
      16 In re Marriage of David-Ovtan, 171 Wn. App. 781, 798, 288 P.3d 57
(2012) (citing John Does v. CompCare. Inc., 52 Wn. App. 688, 693, 763 P.2d
1237 (1988); In re Marriage of Yocum, 73 Wn. App. 699, 703, 870 P.2d 1033
(1994)), review denied, 177 Wn.2d 1017 (2013).
       17 Gander v. Yeager, 167 Wn. App. 638, 647, 282 P.3d 1100 (2012).
                                         -9-
NO. 69318-2-1/10




                                   ANALYSIS


Personal Jurisdiction


      A court may exercise general or specific personal jurisdiction over a

nonresident defendant.18     A court may exercise general jurisdiction if a

nonresident defendant "is doing business in this state on a substantial and

continuous basis."19 A court may exercise specific jurisdiction over a nonresident

defendant "based on much more limited contacts with Washington, but specific

jurisdiction extends only to causes of action that arise out of those limited

contacts."20

       The State claims specific jurisdiction over LG Display under RCW

19.86.160, the long-arm provision of the Consumer Protection Act (CPA), chapter

19.86 RCW:


       Personal service of any process in an action under this chapter
       may be made upon any person outside the state if such person has
       engaged in conduct in violation of this chapter which has had the
       impact in this state which this chapter reprehends. Such persons
       shall be deemed to have thereby submitted themselves to the




       18 FutureSelect Portfolio Mgmt., Inc. v. Tremont Grp. Holdings, Inc., 175
Wn. App. 840, 886, 309 P.3d 555 (2013) (citing CTVC of Haw., 82 Wn. App. at
708), review granted, 179 Wn.2d 1008 (2014).
       19 FutureSelect Portfolio Mgmt., 175 Wn. App. at 886 (citing CTVC of
Haw., 82 Wn. App. at 708).
      20 FutureSelect Portfolio Mgmt., 175 Wn. App. at 886 (citing CTVC of
Haw., 82 Wn. App. at 709).
                                       -10-
NO. 69318-2-1/11



      jurisdiction of the courts of this state within the meaning of RCW
       4.28.180 and 4.28.185J21!

This statute extends the jurisdiction of Washington courts to persons outside its

borders.22 RCW 19.86.160 "is intended to operate to the fullest extent permitted

by due process."23 A court's exercise of jurisdiction under RCW 19.86.160 must

satisfy both the statute's requirements and due process.24            LG limits its

jurisdictional challenge to the State's alleged attempt to violate due process.

       The United States Supreme Court examines three elements to determine

if personal jurisdiction satisfies due process:

       (1) that purposeful "minimum contacts" exist between the defendant
       and the forum state; (2) that the plaintiff's injuries "arise out of or
       relate to" those minimum contacts; and (3) that the exercise of
       jurisdiction be reasonable, that is, that jurisdiction be consistent
       with notions of "fair play and substantial justice."[25]




       21 RCW 19.86.020 states, "Unfair methods of competition and unfair or
deceptive acts or practices in the conduct of any trade or commerce are hereby
declared unlawful."    The State does not claim that Washington can exercise
general jurisdiction over LG Display.
      22 David-Ovtan, 171 Wn. App. at 798 (citing Yocum, 73 Wn. App. at 703).
Our Supreme Court applies a similar analysis to the CPA's long-arm provision,
RCW 19.86.160, and to the general long-arm statute, RCW 4.28.185. See State
v. Reader's Digest Ass'n, 81 Wn.2d 259, 276-78, 501 P.2d 290 (1972).
       23 David-Ovtan, 171 Wn. App. at 798 (interpreting RCW 4.28.185).
       24 David-Ovtan, 171 Wn. App. at 798 (interpreting RCW 4.28.185) (citing
Yocum, 73 Wn. App. at 702).
     25 Grange Ins. Ass'n v. State, 110 Wn.2d 752, 758, 757 P.2d 933 (1988)
(citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472-78, 105 S. Ct. 2174,
85 L. Ed. 2d 528 (1985)).
                                         -11-
NO. 69318-2-1/12




If the plaintiff satisfies the first two prongs of this test, the burden shifts to the

defendant "'to set forth a compelling case that the exercise of jurisdiction would

not be reasonable.'"26

       The State alleges that Washington's exercise of jurisdiction does not

violate due process because (1) LG Display "purposefully delivered hundreds of

millions of panels to the United States which were purchased in finished products

in Washington State," (2) "[t]his action arises from [LG Display's] [c]ontacts with

Washington," and (3) "[t]he exercise of Personal Jurisdiction over [LG Display]

comports with traditional notions of fair play and substantial justice."

       LG Display asserts that the due process clause of the Fourteenth

Amendment to the United States Constitution prohibits a Washington court from

exercising personal jurisdiction over it because it has not purposefully availed

itself of the privilege of conducting business in Washington.

       To satisfy the first prong of the specific jurisdiction test, a plaintiff may

show either that the defendant's activities constituted "purposeful availment" of

the forum state's laws or the defendant's "purposeful direction" toward the forum

state.27   This requirement ensures that a defendant will not be haled into a

       26 C.S. v. Corp. of the Catholic Bishop of Yakima, No. 13-CV-3051, 2013
WL 5373144, at *3 (E.D. Wash. Sept. 25, 2013) (internal quotation marks
omitted) (quoting CollegeSource, Inc. v. AcademvOne. Inc., 653 F.3d 1066, 1076
(9th Cir. 2011)).
       27 CJL 2013 WL 5373144, at *3 (citing Yahoo! Inc. v. Le Ligue Contre La
Racisme et L'Antisemitisme, 433 F.3d 1199, 1206 (9th Cir. 2006) (en banc))).
                                         -12-
NO. 69318-2-1/13




jurisdiction   solely   as   the   result   of     random,   fortuitous,   or   attenuated

circumstances.28

       The State claims that LG Display

       purposefully availed itself in Washington by releasing hundreds of
       millions of its LCD panels into the stream of commerce with the
       expectation and intent that they would be incorporated into finished
       goods to be sold throughout the United States. LGD's conduct
       spanned many years, and it targeted as broad a market as possible
       by selling panels both to companies that directly do business in the
       U.S. through retail distribution and through its U.S. subsidiary.

The State relies upon the United States Supreme Court's decision in World-Wide

Volkswagen Corp. v. Woodson.29 There, the Court held, "The forum State does

not exceed its powers under the Due Process Clause if it asserts personal

jurisdiction over a corporation that delivers its products into the stream of

commerce with the expectation that they will be purchased by consumers in the

forum State."


       LG Display argues that if Washington consumers purchased electronic

products containing LG Display's LCD panels, these purchases "resulted from

the independent actions of products manufacturers and retailers. The State does

not and cannot identify a single sale of laptops, televisions, or other electronic

products from LG Display to Washington consumers. Nor can it show that LG



       28 Burger King, 471 U.S. at 475.
       29 444 U.S. 286, 297-98, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980).
                                            -13-
NO. 69318-2-1/14




Display directed or controlled any such sales.       They did not."30   LG Display

further contends,

             Under the narrowest holding of J. Mclntyre, simply placing a
      product into the stream of commerce and targeting the general U.S.
      market does not establish the forum contact required to satisfy due
      process. The trial court's ruling that "something more" is required
      to assert personal jurisdiction over [LG Display] is supported by J.
      Mclntyre and by Washington law.

       In J. Mclntyre, a British manufacturer, J. Mclntyre Machinery Ltd., sold its

metal shearing machines to an independent U.S. distributor, which marketed the

machines throughout the United States.31 The distributor sold one machine to a

company in New Jersey.32 This machine allegedly malfunctioned and injured the

plaintiff in New Jersey. The worker sued Mclntyre in New Jersey.33 The New

Jersey Supreme Court held that New Jersey courts could exercise personal

jurisdiction over the manufacturer because the manufacturer "knew or reasonably



      30 In a 2004 filing with the United States Securities and Exchange
Commission, LG Display Co. Ltd. stated, "We negotiate directly with our end-
brand customers concerning the terms and conditions of the sales, but typically
ship our display panels to designated systems integrators at the direction of
these end-brand customers."
       31 J. Mclntyre, 131 S. Ct. at 2786 (plurality opinion).
       32 J. Mclntyre, 131 S. Ct. at 2786 (plurality opinion). The plurality opinion
stated that "no more than four machines . . . ended up in New Jersey." vL
Mclntyre, 131 S. Ct. at 2786 (plurality opinion).         Justice Breyer's opinion
concurring in the judgment stated, "The American Distributor on one occasion
sold and shipped one machine to a New Jersey customer." J. Mclntyre, 131 S.
Ct. at 2791 (Breyer, J., concurring in the judgment). As explained below, Justice
Breyer's opinion controls.
      33 J. Mclntyre, 131 S. Ct. at 2786 (plurality opinion).
                                        -14-
NO. 69318-2-1/15




should have known 'that its products are distributed through a nationwide

distribution system that might lead to those products being sold in any of the fifty

states.'"34

       The United States Supreme Court reversed.35 The case produced no

majority opinion.   Four justices signed a plurality opinion authored by Justice

Kennedy. Two signed a concurring opinion authored by Justice Breyer. These

six justices agreed that a foreign manufacturer's sale of its products through an

independent, nationwide distribution system is not sufficient, without more, for a

state to assert personal jurisdiction over the manufacturer when only one of its

products ends up in a state and causes injury there.36 But the two opinions

differed in their reasoning.

       Justice Kennedy, joined by Chief Justice Roberts, Justice Scalia, and

Justice Thomas, explained that "it is the defendant's actions,              not his

expectations, that empower a State's courts to subject him to judgment."37 The

fact that it was foreseeable a defendant's products might be distributed in the




      34 J. Mclntyre, 131 S. Ct. at 2786 (plurality opinion) (quoting Nicastro v.
Mclntyre Machinery America, Ltd., 201 N.J. 48, 76, 987 A.2d 575 (2010)).
      35 See J. Mclntyre, 131 S. Ct. at 2791 (plurality opinion) (Breyer, J.,
concurring in the judgment).
      36 J. Mclntyre, 131 S. Ct. at 2791 (plurality opinion); J. Mclntyre, 131 S. Ct.
at 2792 (Breyer, J., concurring in the judgment).
      37 J. Mclntyre, 131 S. Ct. at 2789 (plurality opinion).
                                        -15-
NO. 69318-2-1/16




forum state or all 50 states was not sufficient; the plurality would require evidence

that the foreign defendant "targeted" the forum state in some way.38

       Justice Kennedy identified two principles. First, determining personal

jurisdiction "requires a forum-by-forum, or sovereign-by-sovereign, analysis. The

question is whether a defendant has followed a course of conduct directed at the

society or economy existing within the jurisdiction of a given sovereign, so that

the sovereign has the power to subject the defendant to judgment concerning

that conduct."39 Second, "[bjecause the United States is a distinct sovereign, a

defendant may in principle be subject to the jurisdiction of the courts of the

United States but not of any particular State."40 Despite evidence that the British

manufacturer targeted the United States, no evidence showed that it targeted

New Jersey specifically.41 Accordingly, the plurality concluded that New Jersey

lacked personal jurisdiction over the British manufacturer.42

       Justice Breyer, joined by Justice Alito, cited the Court's opinions in World-

Wide Volkswagen43 and Asahi Metal Industry Co. v. Superior Court44 as support

for the proposition that "a single sale of a product in a State does not constitute


       38   J.   Mclntyre,   131   S.   Ct.   at 2788 (plurality opinion).
       39   J.   Mclntyre,   131   S.   Ct.   at 2789 (plurality opinion).
       40   J.   Mclntyre,   131   S.   Ct.   at 2789 (plurality opinion).
       41   J.   Mclntyre,   131   S.   Ct.   at 2790 (plurality opinion).
       42   J.   Mclntyre,   131   S.   Ct.   at 2790-91 (plurality opinion).
       43 444 u.S. at 297-98.
       44 480 U.S. 102, 117, 122, 107 S. Ct. 1026, 94 L Ed. 2d 92 (1987).
                                                     -16-
NO. 69318-2-1/17




an adequate basis for asserting jurisdiction over an out-of-state defendant, even

if that defendant places his goods in the stream of commerce, fully aware (and

hoping) that such a sale will take place."45 Because the evidence established no

connection between the British manufacturer and New Jersey other than a

"single isolated sale" achieved as a result of the independent distributor's efforts,

Justice Breyer agreed with the plurality that the British manufacturer's contacts

with New Jersey were constitutionally insufficient to support New Jersey's

assertion of jurisdiction.46

       Finally, Justice Ginsburg, joined by Justices Sotomayor and Kagan,

dissented. Justice Ginsburg concluded that when the British manufacturer "dealt

with the United States as a single market" and sought to have its products

distributed nationwide, due process did not prevent the state where the injury

occurred from holding the manufacturer accountable.47            The fact that the

distributor sold only one machine in New Jersey did not preclude jurisdiction over

the manufacturer when that machine gave rise to the plaintiff's claim.48




      45 J. Mclntyre, 131 S.   Ct. at 2792 (Breyer, J., concurring in the judgment).
      46 J. Mclntyre, 131      S. Ct. at 2791-92 (Breyer, J., concurring in the
judgment).
      47 J. Mclntyre, 131 S.   Ct. at 2801-02 (Ginsburg, J., dissenting).
      48 J. Mclntyre. 131 S.   Ct. at 2804 (Ginsburg, J., dissenting).
                                         -17-
NO. 69318-2-1/18




      In Marks v. United States,49 the United States Supreme Court held, "When

a fragmented Court decides a case and no single rationale explaining the result

enjoys the assent of five Justices, 'the holding of the Court may be viewed as

that position taken by those Members who concurred in the judgment[ ] on the

narrowest grounds.'"   Applying this rule, Justice Breyer's concurring opinion,

deciding the case on narrower grounds than the plurality's, controls in J.

Mclntyre.

      We consider Justice Breyer's reasoning:

             Here, the relevant facts found by the New Jersey Supreme
      Court show no "regular. . . flow" or "regular course" of sales in New
      Jersey; and there is no "something more," such as special state-
      related design, advertising, advice, marketing, or anything else. Mr.
      Nicastro, who here bears the burden of proving jurisdiction, has
      shown no specific effort by the British Manufacturer to sell in New
      Jersey.    He has introduced no list of potential New Jersey
      customers who might, for example, have regularly attended trade
      shows [in other states at which the British Manufacturer appeared
      and solicited sales]. And he has not otherwise shown that the
      British Manufacturer "purposefully avail[ed] itself of the privilege of
      conducting activities" within New Jersey, or that it delivered its
      goods in the stream of commerce "with the expectation that they
      will be purchased" by New Jersey users.[50]

      49 430 U.S. 188, 193, 97 S. Ct. 990, 51 L. Ed. 2d 260 (1977) (quoting
Gregg v. Georgia, 428 U.S. 153, 169 n.15, 96 S. Ct. 2909, 49 L Ed. 2d 859
(1976) (opinion of Stewart, Powell, & Stevens, JJ.)); accord Panetti v.
Quarterman, 551 U.S. 930, 949, 127 S. Ct. 2842, 168 L. Ed. 2d 662 (2007)
(following Marks); Davidson v. Henson, 135 Wn.2d 112, 128, 954 P.2d 1327
(1998) (same).
       50 J. Mclntyre, 131 S. Ct. at 2792 (Breyer, J., concurring in the judgment)
(some alterations in original) (quoting World-Wide Volkswagen, 444 U.S. at 297-
98). In relying upon the phrases "'regular. . . flow' or 'regular course' of sales,"
Justice Breyer cited Justice Brennan's and Justice Stevens's separate opinions
                                       -18-
NO. 69318-2-1/19




Absent evidence of a "'regular. . . flow' or 'regular course' of sales," in New

Jersey, or evidence of "'something more,' such as special state-related design,

advertising, advice, marketing, or anything else," Justice Breyer found the record

insufficient to support personal jurisdiction.51

       Further, Justice Breyer noted the he "d[id] not agree with the plurality's

seemingly strict no-jurisdiction rule" or the "absolute approach adopted by the

New Jersey Supreme Court" authorizing a state to exercise jurisdiction over an

out-of-state manufacturer as long as the manufacturer knows or should know that

its products "'are distributed through a nationwide distribution system that might

lead to those products being sold in any of the fifty states.'"52 The New Jersey

Supreme Court's rule did not focus on the defendant's relationship with the

forum, leading to the possibility that jurisdiction would rest "upon no more than

the occurrence of a product-based accident in the forum State."53 New Jersey's

rule would also result in jurisdiction over all out-of-state manufacturers who

distribute goods nationally without regard to the fairness of making them appear




in Asahi, 480 U.S. at 117, 122, which he referenced earlier in his opinion.       J.
Mclntyre, 131 S. Ct. at 2792 (Breyer, J., concurring in the judgment).
       51 J. Mclntyre, 131 S. Ct. at 2792 (alteration in original) (Breyer, J.,
concurring in the judgment).
       52 J. Mclntyre, 131 S. Ct. at 2793 (Breyer, J., concurring in the judgment)
(quoting Nicastro, 201 N.J. at 76-77).
       53 J. Mclntyre, 131 S. Ct. at 2793 (Breyer, J., concurring in the judgment).
                                          -19-
NO. 69318-2-1/20




and defend in New Jersey.54         Justice Breyer explained that although New

Jersey's rule might seem fair when applied to a large manufacturer that has the

ability to appear and defend wherever its products cause injury—or to alleviate

the risk of litigation by procuring insurance—this rule "may be fundamentally

unfair" when applied to a small manufacturer selling its products through a

national or international distributor.55    New Jersey's approach would not only

impose potentially undue burdens on small manufacturers selling only a few

products in a state but would also require these manufacturers to anticipate and

comply with the laws of every state.56

       Here, the State cites various Washington cases it claims recognize that

merely placing goods into a broad stream of commerce can constitute purposeful

minimum contacts to establish personal jurisdiction.57 With the exception of

Grange Insurance Ass'n v. State,58 our Supreme Court decided these cases

before the United States Supreme Court decided World-Wide Volkswagen,

Asahi, and J. Mclntyre.       Because this case requires us to apply federal


      54 J. Mclntyre, 131 S. Ct. at 2793-94 (Breyer, J., concurring in the
judgment).
      55 J. Mclntyre, 131 S. Ct. at 2793-94 (Breyer, J., concurring in the
judgment).
      56 J. Mclntyre, 131 S. Ct. at 2794 (Breyer, J., concurring in the judgment).
       57 Griffiths & Sprague Stevedoring Co. v. Bavlv. Martin & Fay, Inc., 71
Wn.2d 679, 684, 430 P.2d 600 (1967); Omstead v. Brader Heaters, Inc., 5 Wn.
App. 258, 269-71, 487 P.2d 234 (1971), affd, 80 Wn.2d 720, 497 P.2d 1310
(1972); Reader's Digest Ass'n, 81 Wn.2d at 276-78; Grange, 110 Wn.2d at 761.
       58 110 Wn.2d 752, 761, 757 P.2d 933 (1988).
                                           -20-
NO. 69318-2-1/21




constitutional law, we look to these more recent United States Supreme Court

decisions for guidance.    And, contrary to the State's argument, the court in

Grange cited the United States Supreme Court's decisions in Burger King Corp.

v. Rudzewicz59 and Asahi in recognizing, "[T]here is no longer any doubt that a

party asserting long-arm jurisdiction must show 'purposefulness' as part of the

first due process element."60     No recent Washington case applies a simple

stream of commerce analysis.

      Following the analysis of J. Mclntyre adopted by the Oregon Supreme

Court in Willemsen v. Invacare Corporation,61 we hold that Washington may

exercise personal jurisdiction over LG Display.       In Willemsen, a Taiwanese

company that manufactured battery chargers, CTE, supplied its products for

installation in motorized wheelchairs built by an Ohio corporation, Invacare,

which then sold the wheelchairs throughout the United States, including in

Oregon.62 Between 2006 and 2007, Invacare sold 1,166 motorized wheelchairs




      59 471 U.S. 462, 476, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985) ("Once it
has been decided that a defendant purposefully established minimum contacts
within the forum State, these contacts may be considered in light of other factors
to determine whether the assertion of personal jurisdiction would comport with
'fair play and substantial justice."' (quoting Int'l Shoe Co. v. Washington, 326 U.S.
310, 320, 66 S. Ct. 154, 90 L. Ed. 95 (1945))).
       60 Grange, 110 Wn.2d at 760.
       61 352 Or. 191, 282 P.3d 867 (2012), cert, denied, 133 S. Ct. 984 (2013).
       62 Willemsen, 352 Or. at 194.
                                        -21-
NO. 69318-2-1/22




in Oregon, nearly 95 percent of which came with CTE's battery chargers.63 The

plaintiffs sued CTE after their mother died in a fire allegedly caused by a defect in

CTE's battery charger.64            CTE challenged the Oregon court's exercise of

personal jurisdiction, claiming that Invacare chose to sell its products in Oregon

and that under J. Mclntyre, "the mere fact that [CTE] may have expected that its

battery chargers might end up in Oregon is not sufficient to give Oregon courts

specific jurisdiction over it."65

       The Oregon Supreme Court determined, "The sale of the CTE battery

charger in Oregon that led to the death of plaintiffs' mother was not an isolated or

fortuitous occurrence."66 Relying on Justice Breyer's concurrence in J. Mclntyre,

the court concluded that "the sale of over 1,100 CTE battery chargers within

Oregon over a two-year period shows a 'regular. . . flow' or 'regular course' of

sales in Oregon" and thus established sufficient minimum contacts for an Oregon

court to exercise specific jurisdiction over CTE.67          The court stated, "Put



       63 Willemsen, 352 Or. at 196.         The court noted, "It is unclear from the
complaint whether Invacare itself sold its motorized wheelchairs in Oregon or
whether it sold them through a distributor. ... In CTE's view, the dispositive facts
are that it did not sell its battery chargers directly in Oregon and that jt did not
otherwise have any direct contacts here." Willemsen, 352 Or. at 196 n.5.
       64 Willemsen, 352 Or. at 194.
       65 Willemsen, 352 Or. at 198.
       66 Willemsen, 352 Or. at 203.
       67 Willemsen, 352 Or. at 203-04 (alteration in original) (internal quotation
marks omitted) (quoting J. Mclntyre, 131 S. Ct. at 2792 (Breyer, J., concurring in
the judgment)).
                                            -22-
NO. 69318-2-1/23




differently, the pattern of sales of CTE's battery chargers in Oregon establishes a

'relationship between the defendant, the forum, and the litigation, [such that] it is

fair, in light of the defendant's contacts with [this] forum, to subject the defendant

to suit [h]ere.'"68   Courts in other jurisdictions have similarly distinguished J.

Mclntyre and held that a foreign defendant is subject to personal jurisdiction in

the forum state based upon the volume of sales in that state.69

       Similarly, the alleged sale in Washington of products containing LG

Display panels at inflated prices was not an isolated or fortuitous occurrence. LG

Display's alleged conduct plus a large volume of expected and actual sales

established sufficient minimum contacts for a Washington court to exercise

specific jurisdiction over it. LG Display understood the third parties would sell

products containing its LCD panels throughout the United States, including large

numbers of those products in Washington.         LG Display Co. Ltd. sold its LCD



       68 Willemsen, 352 Or. at 207 (alterations in original) (internal quotation
marks omitted) (quoting J. Mclntyre, 131 S. Ct. at 2793 (Breyer, J., concurring in
the judgment)).
       69 See, e.g., Graham v. Hamilton, No. 3.11-CV-609, 2012 WL 893748, at
*4 (W.D. La. Mar. 15, 2012) (holding that "the Mclntyre concurrence does not
govern the facts of this case" because, unlike the single sale to New Jersey in
that case the record showed that the foreign defendant "places over 800,000
vehicles into the U.S. market each year," many of which "would likely be sold in"
the forum state); Ainsworth v. Cargotec USA, Inc., No. 2.10-CV-236, 2011 WL
4443626, at *7 (S.D. Miss. Sept. 23, 2011) (holding that the case was
"remove[d].. . from the scope of Mclntyre's applicability" because the out-of-
state defendant sold 203 forklifts to customers in the forum state over the
previous decade, generating over $5.3 million in sales).
                                        -23-
NO. 69318-2-1/24




panels to a particular global consumer electronics manufacturer that sold

products containing these panels nationwide and in Washington through national

electronic   appliance   distribution   chains.     These    sales    accounted    for

approximately 19-25 percent of LG Display's annual revenues.             Washington

State purchased "in excess of 100 Million dollars of product . . . including] LCD

Products" from this manufacturer.       This original equipment manufacturer also

entered into a master purchase agreement with LG Display Co. Ltd. in which the

company agreed to obtain and maintain all necessary U.S. regulatory approval.

And LG Display representatives met with various companies in Washington and

in other states.


       Although, "[t]o be sure, nationwide distribution of a foreign manufacturer's

products is not sufficient to establish jurisdiction over the manufacturer when that

effort results in only a single sale in the forum state,"70 the record here shows that

during the conspiracy period, various companies and retailers sold millions of

dollars' worth of products containing LG Display's LCD panels in Washington.

Sales to Washington consumers were not isolated; rather, they indicated a

"'regular. . . flow' or 'regular course'" of sales in Washington. Further, the pattern

of sales of products containing LG Display's LCD panels establishes a

relationship between LG Display, Washington, and this litigation, such that it is


       70 Willemsen, 352 Or. at 203.
                                         -24-
NO. 69318-2-1/25




fair, in light of LG Display's contacts with Washington, to subject LG Display to

suit here.


       LG Display claims that Willemsen's reasoning "directly conflicts with

Grange, which disclaimed those Washington cases that did not require a

showing of 'purposefulness' to establish jurisdiction in tort cases."       But, the

Oregon Supreme Court's analysis relies upon Justice Breyer's rationale in J.

Mclntyre, which required showing purposefulness, and the court determined that

the sales in Oregon were not "isolated or fortuitous."71 Further, Grange predates

the United States Supreme Court's more recent interpretations of the federal due

process clause. We reject LG Display's claim.

       Due process also requires the State to show this cause of action arises

from LG Display's indirect sales to Washington consumers. The State claims,

"Washington consumers and state agencies have been injured by paying

supracompetitive prices for LCD products as a result of [LG Display's] price-fixing

conduct."    LG Display argues that consumers purchased LCD products from

independent third parties. We agree with the State.72 LG Display's admitted

price manipulation allegedly inflated the price paid for those purchases.

      71 Willemsen, 352 Or. at 201 (quoting J. Mclntyre. 131 S. Ct. at 2792
(Breyer, J., concurring in the judgment)).
       72 See In re W. States Wholesale Natural Gas Antitrust Litig., 715 F.3d
716, 742-43 (9th Cir. 2013) ("There is no question that the Plaintiffs' state
antitrust claims arise out of the AEP Defendants' collusive manipulation of the
gas price indices. In other words, their claims 'arise[ ] out of or relate[ ] to' the
                                        -25-
NO. 69318-2-1/26




       Finally, LG Display must show that the exercise of personal jurisdiction

would not be reasonable. Courts consider "the quality, nature, and extent of the

defendant's activity in Washington, the relative convenience of the plaintiff and

the defendant in maintaining the action here, the benefits and protection of

Washington's laws afforded the parties, and the basic equities of the situation."73

Because the trial court determined that LG Display's contacts were insufficient to

establish personal jurisdiction, it did not address this element. Because we hold

that the State showed both purposeful availment and relatedness, we address

this third factor in the due process test.

       As discussed above, the State claims that LG Display manufactured,

marketed, sold, and/or distributed millions of LCD panels and LCD products to

customers nationwide and in Washington during the course of the price-fixing

conspiracy. In its complaint, the State alleged that LG Display "knew or expected

that products containing their LCD panels would be sold in the U.S. and into

Washington." LG Display representatives also traveled to Washington numerous

times for business meetings and to perform market research. The fact that these




Defendants' alleged forum-related activities.") (alterations in original) (quoting
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)),
petition for cert, filed, 82 U.S.L.W. 3107 (U.S. Aug. 26, 2013) (No. 13-271).
      73 CTVC of Haw., 82 Wn. App. at 720 (citing DiBernardo-Wallace v. Gullo,
34 Wn. App. 362, 365-66, 661 P.2d 991 (1983)).
                                             -26-
NO. 69318-2-1/27




meetings resulted in no business does not discount LG Display's efforts to target

Washington.

       For the convenience element, LG Display argues, "Requiring LG Display

to litigate in a state where they have no offices, employees, or other resources on

its own presents a significant burden."      Requiring LG Display to answer and

defend in Washington would not pose an unfair burden. In a master purchase

agreement, LG Display Co. Ltd. agreed that its products would comply with all

U.S. regulatory requirements, which suggests its familiarity with applicable laws.

This agreement also contained an indemnity provision, indicating that LG Display

"anticipated the need to defend against [this] very sort of claim."74          Again,

representatives from LG Display traveled to Washington for business meetings

and to perform market research.

       The benefits and protections of Washington law favor the State.             LG

Display claims, "The State's strong interest in protecting its citizens, on its own, is

an insufficient basis for finding jurisdiction." RCW 19.86.080(3) authorizes the

State to bring a CPA action on behalf of Washington's indirect purchasers; these


       74 See Willemsen, 352 Or. at 208 (master supply agreement provision
agreeing to maintain certificate of insurance indicated that "CTE anticipated the
need to defend against [this] very sort of claim"); see also Abel v. Montgomery
Ward Co., 798 F. Supp. 322, 327 (E.D. Va. 1992) (manufacturer anticipated
being haled into court in forums where its products were resold was obligated to
purchase insurance to protect itself, reserved rights to defend its products, and
agreed to indemnify Montgomery Ward).
                                         -27-
NO. 69318-2-1/28




consumers have no private right of action.75 Our Supreme Court explained in

State v. Reader's Digest Ass'n:76

       Respondent solicited Washington business and derived substantial
       profits from Washington residents by clearly illegal methods. It is
       the duty of the state to protect its residents from such unfair
       practices. If our courts are not open, the state will be without a
       remedy in any court and the Consumer Protection Act will be
       rendered useless.

LG Display allegedly solicited Washington business and derived substantial

profits indirectly from Washington consumers as a result of its illegal actions, and

no alternative forum exists for Washington consumers.77

       Finally, equity weighs in the State's favor.      LG Display contends, "[T]he

State alleges conduct that occurred primarily in Asia and has provided no direct,

related link to Washington residents." It also asserts, "[T]here is little risk that

dismissing the LG Display companies from this case will limit the State's recovery

at trial. Fifteen defendants remain in the case, and the State will likely argue that

each defendant is joint and severally liable for all of its alleged injuries."

       As the State notes, only an indirect relationship can exist between LG

Display and Washington consumers who purchased finished goods containing



       75 See Blewett v. Abbott Labs., 86 Wn. App. 782, 790, 938 P.2d 842
(1997) ("We conclude that direct purchasers and the attorney general are the
enforcers of antitrust law in Washington.").
      76 81 Wn.2d 259, 278, 501 P.2d 290 (1972).
       77 The State concedes that if it were to file a federal action, it could ask the
court to exercise pendant jurisdiction over its state law claim.
                                          -28-
NO. 69318-2-1/29




LG Display's products.       Considering modern economic structures, it is

unreasonable to expect that LG Display would target Washington consumers

directly. Finding no jurisdiction could also encourage manufacturers to structure

their businesses to avoid direct activity in Washington to avoid liability.      LG

Display should not avoid liability for any alleged harm simply because other

defendants might provide compensation.

      We conclude that requiring LG Display to appear and defend in

Washington does not offend traditional notions of fair play and substantial justice.

The trial court could, consistently with due process, require LG Display to appear

in a Washington court and respond to the State's claims that its price-fixing

conspiracy harmed Washington consumers by forcing them to pay higher prices

for LCD products.

Attorney Fees

       The State also challenges the trial court's award of attorney fees to LG

Display under RCW 4.28.185(5). Because LG Display no longer is a prevailing
party at this point, we reverse the trial court's attorney fee award without

addressing the State's argument.

Amicus Curiae

       Costco Wholesale Corporation, acting as amicus curiae, raises two issues

not raised in the parties' briefing. Because "this court does not consider new

                                        -29-
NO. 69318-2-1/30




issues raised for the first time in an amicus brief,"78 we do not address these

issues.


                                  CONCLUSION


          Because Washington's exercise of jurisdiction in this case meets the

requirements of due process, we reverse the trial court's dismissal of the State's

action and its award of fees to LG Display. We remand this case for further

proceedings consistent with this opinion.



                                                      /-^**c^£
WE CONCUR:




                                                       l^ectee,




          78 Protect the Peninsula's Future v. City of Port Angeles, 175 Wn. App.
201, 217, 304 P.3d 914 (citing Ruff v. King County, 125 Wn.2d 697, 704 n.2, 887
P.2d 886 (1995)), review denied, 178 Wn.2d 1022 (2013).
                                        -30-